Page 2 of 3

Actor/Activist
@MimiKennedyLA FI LED
mimik§@me.com `
818-515-1291 MAR 1542le

' UN|TEDsTATESBANKsuPTc\/couat
#TeStDlablO sm FHANcisca ci

19-30088

March 5, 2019

Dear Judge Montali:

As the daughter of a Republican lawyer, the late Daniel G. Kennedy of Rochester, New York, I am
emboldened to write with my hope that you will read this letter during the time PG&E is in your
bankruptcy court. _ -

My father was Counsel for the Rochester Gas & Electric Cornpany during the l96()s, when it planned
and built a nuclear power plant on the shores of Lal<e Ontario. l-Ie’d been stationed in the Pacific during
World War ll and hated violence He loved Eisenhower’s proposal of “Atoms For Peace” and was proud
to be in the`forefront of the development of nuclear power _plants.

One night when he’d returned from some Atomic Energy Commission meetings in DC that were now
part of his duties, he showed us a sketch of the atom he’d drawn on his dinner napldn. “The elections go
around it with such force,” he said, tracing_their orbits with his finger, “that, when unleashed, can power
a whole city with electricity too cheap to meter!” '

if knew something was wrong with this picture - figuratively if not literally. My father is an arts man, l
thought I~Ie edited his college humor magazine and, almost, the New Yorker. I-Ie was not a scientist. He
became a lawyer because he wanted to support a wife and family. As a Catholic he considered that his
paramount obligation He set the napkin down. “There is one little problem,” he-admitted. “'l`he waste.
No-one seems to know what to do with it, but it lasts thousands of years and there’s got to be a safe
place to put it.” -

One of us - my science-minded brother - said, “That’s no little problem.”

Well, there were salt eaves in New Mexico, my father countered, and they wouldn’t leak and the lead
casl<s would last as far as anyone could see into the future “The the main thing,” he said, drawing
himself up for the closing argument,” is to keep the government from getting involved Every time they
do, they manage to screw things up, l saw it in the army. Leave business alone and they’ll come up with
the best solution.”

If my father were alive, I’rn sure his confidence in private business’s ability to solve the problem of
nuclear waste might have faded. Mine, in the government’s ability to protect us from radioactive
accidents, certainly has. And I would note to him that business was only too happy with government
interference when the Price-Anderson Act ( ) gave nuclear operators a pass on liability. No private
insurer would cover nuclear power, so Congress made operators contribute a paltry amount to a kitty
that everyone knew would be insufficient in a meltdown, and put American taxpayers on the hook for
the rest of it. Relocating millions, ruined farmland, cancers and deaths - that’s still all on us.

Case: 19-30088 Doc# 882 Filed: 03/14/19 Entered: 03/14/19 13:05:19 Page 1 of 2

 

Page 3 of 3

l write because PG&E owns the nuclear power plant _at Diablo Canyon, between San Francisco and LA.
Like Fukushima, it’s sited on the ocean. Since its design and construction, many new earthquake faults
have been discovered nearby. Far from improving strength, PG&E has requested postponements, from
the Nuclear Regulatory Commission, of scheduled safety inspections and maintenance And the NRC
has complied

Yet PG&E` is in your court precisely because it similarly ignored improvements to traditional energy
infrastiucture. Award of massive damages m criminal court has sunk its ability .to pay

lf the NRC and our public officials won ’t act to demand inspections at Diablo I know bankruptcy court
can. lsn’ t it the court’ s job to achieve a true valuation of the bankrupt entity, and form a plan to pay
creditors? I am forced to wonder if PG&E is claiming Diablo Canyon an asset or liability? How can it be
known, without testing for the plant’ s operability and safety m the earthquake for which all Californians
are being told to prepare - how can you tell? A car that has deferred scheduled maintenance would
surely not be valued as much as one that has.

l\/lany tests are needed: embrittlement, cracking, leakage, and models for new risks, including
acceleration of climate change impacts on storms and sea level rise.

As far as l know at this writing, Diablo is still in shut~down as part of installing a new fuel assembly.
Shut~downs cost money; start-ups cost money. lf that assembly is not yet installed, .it is arguably an
asset: it could be sold to another reactor. if it has been installed, it is a liability: nuclear waste, expensive
someday to store and in the meantime, a massive liability risk in meltdown of an aging r.eactor
Radioactive waste already on site would doom wate1 and farmland if the containments fail. Yet PG&E
resists inspection and testing.

I write to ask you to consider these things in your deliberations My concern is based in my personal
family history, but as a Californian and an active citizen, l had to write this letter as well_as write, more
generally, about rny concerns in various public forums with thousands of individuals and many
organizations that are pressing to #Test Diablo.

Thank you.

Peace,

Mimi Kennedy

6535 Langdon Avenue
Van Nuys, CA 91406

318-515-129i

Case: 19-30088 Doc# 882 Filed: 03/14/19 Entered: 03/14/19 13:05:19 Page 2 of 2

 

